It is a general rule, and in the statute in question it is expressly declared, that unconstitutionality in some provisions of the statute shall not render the remainder invalid and ineffectual, unless, of course, it is unmistakably clear that, despite its declaration to the contrary, the Legislature would not intend the remainder to take effect. My opinion is that the centering of jurisdiction in the one justice in this instance, and the possession of jurisdiction over this accused, could be held valid under the rule. I have not been able to agree that the title of the statute in respect to violations of the license laws is defective. *Page 24